DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on Oct. 10 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden to examine the claims of all the groups. The restriction requirement, as set forth in the Office action mailed on Aug. 8, 2022, has been reconsidered and is hereby withdrawn as the group of inventions share a single general inventive concept.  Accordingly, claims 1-20 are ready for examination.

Claim Objections
Claim(s) 1-16 and 18-20 is/are objected to because of the following informalities:  
With respect to claim 1, “of the electroluminescent layer” recited in line 10 of the claim should read “of the at least one of the plurality of electroluminescent layers”.  Claims 2-16 which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are objected to for similar reasons. 
With respect to claims 18 and 19, as currently presented claim 18 recites “wherein the forming a first reflective electrode layer, a buffer layer, and a second reflective electrode layer on a side of the electroluminescent layer”, which is referring back to the step recited in claim 17.  The articles before each of the recited elements in claim 18 is, however, the same as that used when the elements were originally introduced in claim 17.  On the contrary, in the “wherein before the forming the conductive film” recited in claim 19, “conductive film” is proceeded by “the” since the elements was already introduced in claim 18.  It is suggested that in order for the claim language to be consistent throughout the claims “a” is used when an element is originally introduced and “the” when the element is subsequently referred to.  Claims 19 and 20 which either directly or indirectly depend from claims 18 or 19 and which inherit issues of claims 18 and/or 19 are objected to for similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, as currently presented the claim requires that “a plurality of electroluminescent layers” be “on the substrate” and that “at least one of the plurality of electroluminescent layers is provided with a first reflective electrode layer, a buffer layer and a second reflective electrode layer on a side distal to the substrate”.  It is unclear, however, what is covered by the phrase “is provided with”.  First, it is not clear if the phrase “is provided with” means that “the at least one of the plurality of electroluminescent layers” includes a first reflective electrode layer, a buffer layer and a second reflective electrode layer (which is consistent with the subsequent use of the phrase in the claim) or that the first reflective electrode, the buffer layer and the second reflective electrode layer are disposed on “the at least one of the plurality of electroluminescent layers” on the side of the at least one of the plurality of electroluminescent layers distal to the substrate.  Second, under the first interpretation, it is not clear how the at least one electroluminescent layer that is provided on the substrate is also on the side distal to the substrate and how the orthographic projection of the at least one of the plurality of electroluminescent layers that includes the first reflective electrode, the buffer layer and the second reflective electrode can cover an orthographic projection of the overlapping region between the first hollow region of the buffer layer and the second hollow region of the second reflective electrode.  For the purpose of the examination it will be assumed that the at least one electroluminescent layer includes the first reflective electrode layer, the buffer layer and the second reflective electrode layer and that the first reflective electrode layer, the buffer layer and the second reflective electrode layer are located further away from the substrate then at least one other element/layer that is located on a side proximal to the substrate.  Claims 2-16, which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are rejected for similar reasons.
With respect to claim 14, as currently presented the claim requires “at least one light sensing unit” and then further specifies that “each of the at least one sensing unit is directly opposite to its corresponding overlapping region”.  It is unclear, however, what is covered by the term “each” when there is one sensing unit.   For the purpose of the examination it will be assumed that the at least one light sensing unit is directly opposite to its corresponding overlapping region.   Claim 15, which directly depends from claim 14 and which inherits issues of claim 14 is rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (US 2004/0113550, hereinafter “Adachi”).
Regarding claim 1, Adachi teaches in Figs. 1-3, 13D and 16B  (Fig. 1 shown below) and related text display substrate, comprising a substrate (800, Fig .1 and ¶[0049]) and a plurality of electroluminescent layers (100, 200, 300, 500, 600 and 700, Figs. 1 and 2 and ¶¶[0050]-[0051] )on the substrate, 
wherein at least one of the plurality of electroluminescent layers is provided with a first reflective electrode layer (300, Fig. 1 and ¶[0050]), a buffer layer (500, Fig. 1 and ¶[0049]) and a second reflective electrode layer (700, Fig. 1 and ¶¶[0051] and [0078]) on a side distal to the substrate (i.e. side further than the insulating layer 890, Figs. 1 and 13A); 
the buffer layer (500, Figs. 1 and 13D and ¶[0049] and [0071]) is provided with a first hollow region (Figs. 1 and 13D and ¶[0089]), the second reflective electrode layer (700, Figs. 1, 16C and ¶¶[0007] and [0096]) is provided with a second hollow region (Figs. 1 and 16C), an overlapping region between the first hollow region and the second hollow region is configured to transmit light emitted by the electroluminescent layer (Fig. 1), and 
an orthographic projection of the electroluminescent layer (100, Fig. 1 and ¶[0007]) on the substrate covers an orthographic projection of the overlapping region on the substrate (Fig. 1).  


    PNG
    media_image1.png
    855
    631
    media_image1.png
    Greyscale



Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Bang et al. (US 2018/0366524, hereinafter “Bang”).
Regarding claim 1, Bang teaches in Figs. 1-3 and 9 (Fig. 9 shown below) and related text display substrate, comprising a substrate (100, Figs. 3 and 9 and ¶[0050]) and a plurality of electroluminescent layers (210-230, Fig. 9) on the substrate, 
wherein at least one of the plurality of electroluminescent layers (210C, 220C and 230C, Fig. 9) is provided with a first reflective electrode layer (230C on 220C on 210C, Fig. 9 and ¶[0102]), a buffer layer (530 or 220C on 530, Fig. 9 and ¶¶[0099] or [0102]) and a second reflective electrode layer (230C on the buffer layer 530 or buffer layer 220C on 530, Fig. 9) on a side distal to the substrate (i.e. side of the substrate 100 that is further than the insulating layer 170 that is proximal the substrate 100, Fig. 9); 
the buffer layer (530 or 220C on 530, Fig. 9) is provided with a first hollow region (Fig. 9 and ¶[0100]), the second reflective electrode layer (230C on the buffer layer 530 or 220C on 530, Fig. 9) is provided with a second hollow region (Fig. 9), an overlapping region between the first hollow region and the second hollow region is configured to transmit light emitted by the electroluminescent layer (Fig. 9, where it is noted that the display substrate is top emission substrate), and 
an orthographic projection of the electroluminescent layer (220C on the pixel electrode 210C, Fig. 9 and ¶[0104]) on the substrate covers an orthographic projection of the overlapping region on the substrate (Fig. 9).  



    PNG
    media_image2.png
    407
    728
    media_image2.png
    Greyscale



Regarding claim 17, Bang teaches in Figs. 1-3 and 9 (Fig.  9 shown above) and related text, a method for manufacturing a display substrate, comprising: 
forming an electroluminescent layer (220A on pixel electrode 210A, Fig. 3 or 220C on pixel electrode 210C, Fig. 9 and ¶¶[0050], [0069] and [0102]) on a substrate (100, Figs. 3 and 9 and ¶[0050]); and 
forming a first reflective electrode layer (230A on 220A on 210A, Fig. 3 or 230C on 220C on 210C, Fig. 9), a buffer layer (220A on 510, Fig. 3 or 220C on 530, Fig. 9) and a second reflective electrode layer (230A on 220A on 510, Fig. 2 or 230C on 220C on 530, Fig. 9) on a side of the electroluminescent layer distal to the substrate (Figs. 3 and 9); 
wherein the buffer layer (220A on 510, Fig. 3 or 220C on 530, Fig. 9) is provided with a first hollow region (Figs. 3 and 9), the second reflective electrode layer (230A, Fig. 3 or 230C, Fig. 9) is provided with a second hollow region (Figs. 3 and 9) such that an overlapping region between the first hollow region and the second hollow region allows light emitted by the electroluminescent layer to pass therethrough (Figs. 3 and 9, where it is noted that the display substrate is top emission substrate); and
an orthographic projection of the electroluminescent layer on the substrate covers an orthographic projection of the overlapping region on the substrate (Figs. 3 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang as applied to claim 1 above.
Regarding claim 2 (1), teaching of Bang was discussed above and includes wherein the first reflective electrode layer has a thickness of about 30 Å -150 Å but is not limited thereto (¶[0081]).  While Bang does not explicitly teach that the thickness of the first reflective electrode layer is from 200 Å  to 1000 Å, as claimed, modifying the thickness disclosed by Bang to include the claimed range would have been within the capabilities of one of ordinary skill in the art in view of the teaching of Bang that explicitly discloses that thickens other than those disclosed could be used, as it would amount to nothing more than choosing a thickness for the first reflective electrode layer that would allow for both transmission and reflection of the light emitted from the light-emitting layer as required by the display substrate disclosed by Bang.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the range disclosed by Bang to include the claimed ranges as it would amount to nothing more than choosing a thickness for the first reflective electrode layer that would allow to both transmit and reflect the light emitted from the light-emitting layer.
Regarding claim 3 (2), Bang teaches wherein a material of the first reflective electrode layer comprises one of ITO-Cs, Li3PO3/Al, MgAg, LiAl, Ca/Ag, Ag/Al, and Ba/Al/ITO (i.e. compound of Mg and Ag Bang, ¶[0016]).  

Allowable Subject Matter
Claim(s) 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome all of the objections outlined above.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding claim 18, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a display device recited in claim(s) 18, particularly characterized by the steps of forming a second opening in a conductive film formed on an insulating film formed on a first reflective electrode formed on a side of the electroluminescent layer distal to the substrate, wherein the second opening is formed by removing a part of a material of the conductive film to form the second reflective electrode layer with a second hollow region  and forming a first opening in the insulating film by removing a part of a material of the insulting film exposed by the second hollow region to form a buffer layer with a first hollow region in combination with all other method steps recited in the claim(s).  The closest prior art to Adachi et al. (US 2004/0113550) and Bang et al (US 2018/0366524) fails to teach the above noted limitations. Claim(s) 19-20, which either directly or indirectly depend from claim(s) 18, and which include all of the limitations recited in claim(s) 18, would be allowable for the similar reasons. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	10/27/2022